252 F.2d 297
Ernst BRANDE, Plaintiff-Appellant,v.S. & S. MACHINERY CO., and Rose Srybnik, Simon Srybnik,Louis D. Srybnik, Julius B. Srybnik and Sylvia Shernoff, asExecutors and Trustees under the Last Will and Testament ofAaron G. Srybnik, deceased, Defendants-Appellees.
No. 159, Docket 24788.
United States Court of Appeals Second Circuit.
Argued Jan. 16, 1958.Decided Feb. 6, 1958.

Richard J. Stull, New York City (Stull & Stull and Robert A. Stull, New York City, on the brief), for plaintiff-appellant.
Philip Novick, New York City (Seymour Stone and Philip Novick, New York City, on the brief), for defendants-appellees.
Before MEDINA and MOORE, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
This was an action for the contract price of steel allegedly purchased by defendants.  It appearing that the interests of justice required a temporary stay of proceedings for 'a reasonable time' within which to bring in Israel Epstein 'as a conditionally necessary party,' Judge Palmieri in the exercise of his discretion granted a stay for an unspecified 'reasonable time,' and plaintiff appeals.  We construe the order as providing that after the lapse of such 'reasonable time,' plaintiff may move to vacate the stay and proceed with the action or defendants may move to dismiss the complaint.  As thus construed, the order is plainly interlocutory and not appealable.  It is in no sense an injunction but merely an administrative order regulating the progress of the case.  Appeal dismissed.